Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 2, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  162238 & (148)(149)                                                                                  Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 162238
                                                                    COA: 333916
                                                                    Macomb CC: 2015-002139-FC
  JONATHAN ERNEST MANWELL,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 29, 2020
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of People v Hawkins (Docket No. 161243) is pending on appeal before this Court
  and that the decision in that case may resolve an issue raised in the present application for
  leave to appeal, we ORDER that the application be held in ABEYANCE pending the
  decision in that case.

         The motions to amend the application and to expand the record remain pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 2, 2021
         s0330
                                                                               Clerk